Citation Nr: 0513407	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  94-28 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a left foot gunshot wound.

2.  Entitlement to a rating in excess of 10 percent for a 
left leg shrapnel wound scar.



ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The appellant is a veteran who had active service from 
January 1952 to January 1955.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a December 1992 
rating decision of the New York, New York Regional Office 
(RO) which continued the 10 percent ratings then assigned for 
the two disorders at issue.  The case is now under the 
jurisdiction of the Houston, Texas RO.  The veteran was 
afforded a hearing before a local hearing officer in April 
2000.  In February 1997, July 1999, and May 2004 (by the 
undersigned) the case was remanded for development of 
evidence.  In the May 2004 remand, the Board sought to 
provide the veteran an opportunity to designate an 
appropriate representative of his choosing.  [The Appointment 
of Veterans Service Organization as Claimant's Representative 
on file, dated in April 1992, designates the New York State 
Division of Veterans' Affairs as his representative.  The 
record includes an April 2004 statement in lieu of a VA Form 
646 from the Texas Veterans Commission (TVC).  However, the 
claims file does not include a document designating that 
organization as the veteran's representative.]  He did not do 
so.  Hence, he is deemed self-represented.  


FINDING OF FACT

The veteran failed to report for VA examination scheduled in 
connection with his instant claims for increased ratings.  


CONCLUSIONS OF LAW

1.  The veteran's claim for a rating in excess of 20 percent 
for residuals of a left foot gunshot wound must be denied 
because he failed (without cause) to report for a VA 
examination to assess such disability.  38 C.F.R. § 3.655(b) 
(2004).

2.  The veteran's claim for a rating in excess of 10 percent 
for a left leg shrapnel wound scar must be denied because he 
failed (without cause) to report for a VA examination to 
assess such disability.  38 C.F.R. § 3.655(b) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  An August 2003 letter, while not 
specifically mentioning "VCAA," concisely outlined what was 
needed to establish entitlement to the benefits sought.  A 
May 2004 letter provided additional VCAA-"type" notice, and 
included the revised criteria for rating skin disabilities.  
A February 2005 supplemental statement of the case (SSOC) 
informed the veteran of the provisions of 38 C.F.R. 
§ 3.655(b).  Regarding timing of notice, while VCAA type 
notice did not precede the rating appealed, it was provided 
prior to the RO's last adjudication of the claim.  VCAA 
notice would not have been possible prior to December 1992, 
as the VCAA was not enacted until afterwards.  The veteran 
has now received notice of everything necessary, and he has 
had ample opportunity to respond.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service VA and 
private treatment records.  He has been afforded several VA 
examinations, most recently in 2003.  VA also arranged for 
another examination scheduled in June 2004, but the veteran 
failed to report.  No additional pertinent records 
outstanding have been identified.  VA's duty to assist is 
met.



Laws and Regulations

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).

Factual Basis

Service connection was granted for a shrapnel wound scar of 
the left leg in February 1955, and for a left foot disorder 
in March 1955.  The veteran sought increased ratings for 
these disorders in June 1992, and his claims were denied in 
December 1992.  He perfected an appeal to the December 1992 
denials.  While the appeal was pending the RO increased the 
rating for the left foot gunshot wound residuals to 20 
percent, effective from June 17, 1992, the date of receipt of 
the increased rating claim.  In May 2004 the Board remanded 
the case, in part to further develop the medical evidence.  A 
May 2004 letter to the veteran notified him that an 
examination was to be scheduled, and advised him that if he, 
"without good cause," failed to report for the scheduled 
examination, VA "may have to deny his claim."  See 
38 C.F.R. § 3.655(b).  The veteran was scheduled for an 
examination on June 9, 2004, and notified to report.  He did 
not report for the examination, and has offered no cause for 
his failure to do so.

Analysis

As noted, in conjunction with his claim for increased ratings 
the veteran was scheduled for a VA examination to ascertain 
the current severity of his service-connected left foot and 
left leg disorders.  He was advised of the potential 
consequence (denial of the claims) of a failure to report for 
the examination.  He failed to report, and has not offered 
any explanation for the failure to report.  The controlling 
regulation, 38 C.F.R. § 3.655, mandates that in such event 
the claims for increase must be denied.  The regulation is 
dispositive of these claims.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).



ORDER

A rating in excess of 20 percent for residuals of a left foot 
gunshot wound is denied.  

A rating in excess of 10 percent for a left leg shrapnel 
wound scar is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


